DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 1, 3-12, 14-23 and 25-33 are pending.
     Examiner’s Amendment
Please replace the previous claims with the claims below. 


1.	A computer-implemented method for natively accessing enterprise data according to an identified view context, the method comprising:
maintaining an authentication context of a user within a lightweight directory access protocol (LDAP) interface in communication with a human resources (HR) database, wherein the LDAP interface serves as a proxy for requests between a consuming service and the HR database, wherein the LDAP interface serves as a system of record data source;
receiving a HTTP request to access enterprise data at a RESTful API between the consuming service and the HR database, wherein the request is received from a consuming service within the authentication context of a user;

creating a data view of the HR database according to the view context determined by the business rule; and
providing the data view to the consuming service, where in the enterprise data is natively accessed through the data view. 

2.	Canceled.

3.	(Currently Amended) The computer-implemented method of claim 1, wherein the LDAP interface maintains the authentication context on an on-demand basis.

4.	(Currently Amended) The computer-implemented method of claim 1, 
wherein the authentication context is indicated in the HTTP request.

5.	(Currently Amended) The computer-implemented method of claim 1, wherein creating the data view further comprises:
Generating a data seeding window according to the authentication context, wherein the data seeding window enables assignment of the data view for the consuming service according to a native data context of the consuming service.

6.	(Original) The computer-implemented method of claim 1, wherein determining the view context further comprises: 
identifying the authentication context from the request; 

determining the view context based on the persona of the user; and
redirecting the request to the data view according to session data.

7.	(Original) The computer-implemented method of claim 6, wherein receiving the request further comprises:
locking the data views;
refreshing the data views; and
unlocking the data views. 

8.	(Currently Amended) The computer-implemented method of claim 7, wherein the data view is a first data view, and wherein refreshing the data views further comprises:
creating a second data view of the HR database according to the view context determined by the business rule; and
setting a pointer to the session data to indicate the second data view.

9.	(Original) The computer-implemented method of claim 6, further comprising:
mapping the authentication context from the request to an employee identifier of within an organization;
interpreting the set of data nodes within a context of the employee identifier to determine the persona of the user; and 
interpreting the set of data nodes within a context of the persona of the user to determine the view context for the user that is allowed by the business rule.


identifying rules and properties for the business rule, wherein the rules and properties are indicated within the set of data nodes; and
wherein creating the data view further comprises:
creating the data view according to the rules and properties indicated within the set of data nodes.

11.	(Original) The computer-implemented method of claim 9, wherein interpreting the set of data nodes forms a syntax tree, the method further comprising:
entering the syntax tree and the requested enterprise data into an abstract syntax tree interpreter, wherein a compiler operation to generate computer code for implementing the business rule is avoided, and wherein executing the abstract syntax tree interpreter produces a result without using executable code to achieve the result.

12.	(Currently Amended) A computer system comprising:
	a hardware processor; and
a lightweight directory access protocol (LDAP) service in communication with the hardware processor, wherein the LDAP service:
maintains an authentication context of a user within a lightweight directory access protocol (LDAP) interface in communication with a human resources (HR) database, wherein the LDAP interface serves as a proxy for requests between a consuming service and the HR database, wherein the LDAP interface serves as a system of record data source;

determines a view context for the HR database by applying a business rule to the authentication context, wherein the business rule comprises a set of data nodes that are composed into a structured data object according to a domain specific language;
creates a data view of the HR database according to the view context determined by the business rule; and
provides the data view to the consuming service, where in the enterprise data is natively accessed through the data view. 

13.	Canceled.

14.	(Currently Amended) The computer system of claim 12, wherein the LDAP interface maintains the authentication context on an on-demand basis.

15.	(Currently Amended) The computer system of claim 12, 
wherein the authentication context is indicated in the HTTP request.

16.	(Currently Amended) The computer system claim 12, wherein in creating the data view, the LDAP service further:
generates a data seeding window according to the authentication context, wherein the data seeding window enables assignment of the data view for the consuming service according to a native data context of the consuming service.


identifies the authentication context from the request; 
determines a persona of the user within an organization based on the authentication context; 
determines the view context based on the persona of the user; and
redirects the request to the data view according to session data.

18.	(Original) The computer system of claim 17, wherein in receiving the request, the LDAP service further:
locks the data views;
refreshes the data views; and
unlocks the data views. 

19.	(Currently Amended) The computer system of claim 18, wherein the data view is a first data view, and wherein in refreshing the data views, the LDAP service further:
creates a second data view of the HR database according to the view context determined by the business rule; and
sets a pointer to the session data to indicate the second data view.

20.	(Original) The computer system of claim 18, wherein the LDAP service further:
maps the authentication context from the request to an employee identifier of within an organization;
interprets the set of data nodes within a context of the employee identifier to determine the persona of the user; and 


21. (Original) The computer system of claim 20, wherein in interpreting the set of data nodes, the LDAP service further:
identifies rules and properties for the business rule, wherein the rules and properties are indicated within the set of data nodes; and
wherein in creating the data view, the LDAP service further:
creates the data view according to the rules and properties indicated within the set of data nodes.

22.	(Original) The computer system of claim 20, wherein interpreting the set of data nodes forms a syntax tree, the LDAP service further:
integers the syntax tree and the requested enterprise data into an abstract syntax tree interpreter, wherein a compiler operation to generate computer code for implementing the business rule is avoided, and wherein executing the abstract syntax tree interpreter produces a result without using executable code to achieve the result.

23.	(Currently Amended) A computer program product for natively accessing enterprise data according to an identified view context, the computer program product comprising:
a non-transitory computer readable storage medium;
program code, stored on the computer readable storage medium, for maintaining an authentication context of a user within a lightweight directory access protocol (LDAP) interface in communication with a human resources (HR) database, wherein 
program code, stored on the computer readable storage medium, for receiving an HTTP request to access enterprise data at a RESTful API between the consuming service and the HR database, wherein the request is received from a consuming service within the authentication context of a user;
program code, stored on the computer readable storage medium, for determining a view context for the HR database by applying a business rule to the authentication context, wherein the business rule comprises a set of data nodes that are composed into a structured data object according to a domain specific language;
program code, stored on the computer readable storage medium, for creating a data view of the HR database according to the view context determined by the business rule; and
program code, stored on the computer readable storage medium, for providing the data view to the consuming service, where in the enterprise data is natively accessed through the data view. 

24.	Canceled.

25.	(Currently Amended) The computer program product of claim 23, wherein the LDAP interface maintains the authentication context on an on-demand basis.

26.	(Currently Amended) The computer program product of claim 23, wherein the authentication context is indicated in the HTTP request.


program code, stored on the computer readable storage medium, for generating a data seeding window according to the authentication context, wherein the data seeding window enables assignment of the data view for the consuming service according to a native data context of the consuming service.

28.	(Original) The computer program product of claim 23, wherein the program code for determining the view context further comprises: 
program code, stored on the computer readable storage medium, for identifying the authentication context from the request; 
program code, stored on the computer readable storage medium, for determining a persona of the user within an organization based on the authentication context; 
program code, stored on the computer readable storage medium, for determining the view context based on the persona of the user; and
program code, stored on the computer readable storage medium, for redirecting the request to the data view according to session data.

29.	(Original) The computer program product of claim 28, wherein the program code for receiving the request further comprises:
program code, stored on the computer readable storage medium, for locking the data views;
program code, stored on the computer readable storage medium, for refreshing the data views; and
program code, stored on the computer readable storage medium, for unlocking the data views. 

30.	(Currently Amended) The computer program product of claim 29, wherein the data view is a first data view, and wherein the program code for refreshing the data views further comprises:
program code, stored on the computer readable storage medium, for creating a second data view of the HR database according to the view context determined by the business rule; and
program code, stored on the computer readable storage medium, for setting a pointer to the session data to indicate the second data view.

31.	(Original) The computer program product of claim 28, further comprising:
program code, stored on the computer readable storage medium, for mapping the authentication context from the request to an employee identifier of within an organization;
program code, stored on the computer readable storage medium, for Interpreting the set of data nodes within a context of the employee identifier to determine the persona of the user; and 
program code, stored on the computer readable storage medium, for Interpreting the set of data nodes within a context of the persona of the user to determine the view context for the user that is allowed by the business rule.

32.	(Currently Amended) The computer program product of claim 31, wherein the program code for interpreting the set of data nodes further comprises:
program code, stored on the computer readable storage medium, for identifying rules and properties for the business rule, wherein the rules and properties are indicated within the set of data nodes; and

program code, stored on the computer readable storage medium, for creating the data view according to the rules and properties indicated within the set of data nodes.

33.	(Original) The computer program product of claim 31, wherein interpreting the set of data nodes forms a syntax tree, the computer program product further comprising:
program code, stored on the computer readable storage medium, for entering the syntax tree and the requested enterprise data into an abstract syntax tree interpreter, wherein a compiler operation to generate computer code for implementing the business rule is avoided, and wherein executing the abstract syntax tree interpreter produces a result without using executable code to achieve the result.

Allowable Subject Matter
5. 	Claims 1, 3-12, 14-23 and 25-33 are allowed.
   Reason for allowance
The invention defined in claims 1, 12 and 23 are not suggested by the prior art of record.
The prior art of record (in particular, Sinha; Kunal et al. US 20170126614 A1,
Hensley; John Alan et al. US 9473506 B1, Ozawa; Yuka et al. US 20130291025 Al,
Sakakibara; Akiyoshi US 20080307510 A1, Barnett, Janet A. et al. US 20020111814
Ai, Malatesha; Rathnakara et al. US 20180007098 A1, Gonzalez; Christopher M. US

“maintaining an authentication context of a user within a lightweight directory access protocol (LDAP) interface in communication with a human resources (HR) database, wherein the LDAP interface serves as a proxy for requests between a consuming service and the HR database, wherein the LDAP interface serves as a system of record data source;
receiving a HTTP request to access enterprise data at a RESTful API between the consuming service and the HR database, wherein the request is received from a consuming service within the authentication context of a user;
determining a view context for the HR database by applying a business rule to the authentication context, wherein the business rule comprises a set of data nodes that are composed into a structured data object according to a domain specific language;
creating a data view of the HR database according to the view context determined by the business rule; and
providing the data view to the consuming service, where in the enterprise data is natively accessed through the data view.” 
and similar limitations of independent claims 12 and 23 in combination with the other
claimed features as a whole.
Therefore independent claims 1, 12 and 23 are allowed.
Dependent claims 3-11, 14-22 and 25-33 are also allowed based on their dependencies
on independent claims 1, 12 and 23.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably

Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493